Citation Nr: 0420562	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  03-25 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland




THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), claimed as heartburn.  






ATTORNEY FOR THE BOARD

C. Crowley, Counsel


INTRODUCTION

The record reflects that the veteran served on active duty 
for over 20 years, retiring in September 1997.  

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision (RD) of the RO.  In April 
2002, the veteran's filed the instant claim.  
Predetermination VCAA notice was provided in January 2003, 
and his claims were denied in the May 2003 rating.  His 
notice of disagreement (NOD) was received in June 2003.  The 
statement of the case was issued in August 2003, and the VA 
Form 9 was received in September 2003.  

The issue of service connection for GERD is REMANDED to an RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify you of further action required on your part.  


FINDING OF FACT

The veteran's current hypertension disability cannot be 
satisfactorily disassociated from hypertension diagnosed in-
service, and as likely as not first arose in service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, 
service connection is warranted for hypertension.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In view 
of the complete grant of the benefits requested on the 
hypertension issue, there is no need for additional 
development or notice, on the hypertension issue, at this 
time.

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  The 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease, resulting in disability, was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a).  

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (Note 1) (2003)

In this case, the RO denied the veteran's claim for 
hypertension because although the veteran was first diagnosed 
with borderline hypertension in service, the current record 
does not reflect that this diagnosis was carried forward 
within the one year following service.  See 38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  That is, the 
RO denied the veteran's hypertension claim because there was 
insufficient evidence of presumptive service connection, 
without also considering whether direct service connection 
was warranted.  But see Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  

After having carefully reviewed the evidence of record, the 
Board finds that the evidence is at least in equipoise with 
regard to the veteran's claim for entitlement to service 
connection for hypertension.

Service medical records reflect that in June and July 1996, 
the veteran underwent high blood pressure screening on a 
regular basis.  Out of 16 documented readings, the diastolic 
rate was recorded at or above 90 mm. on eleven different 
occasions.  Likewise, blood pressure screening performed on a 
regular basis in September 1996 yielded several episodes of 
elevated readings.  The impression was hypertension - 
borderline.  In February 1997, blood pressure readings 
revealed diastolic levels above 90 mm.  The veteran's 
retirement physical examination, dated March 1997, diagnoses 
"borderline hypertension, may require medication later in 
life."  The post service medical evidence shows that he now 
carries a diagnosis of hypertension.  A December 1997 VA 
examination, however, did not find hypertension extant.  A 
subsequent VA eye note, however, shows that the veteran was 
diagnosed with retinopathy, caused by hypertension.  (Italics 
added).  

The veteran essentially contends that he was prescribed diet 
and exercise therapy for his borderline hypertension that was 
manifested at discharge, and that this is why his 
hypertension disability was not symptomatic on VA examination 
in December 1997.  

The Board must rely on the objective medical evidence when 
making its decision.  See Colvin v. Derwinski, 1 Vet.App. 171 
(1991).  However, when all the evidence is assembled, VA is 
then responsible for determining whether the evidence 
supports the claim, or is in relative equipoise, in which 
case the claim is granted, or whether instead a fair 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  

In this case, the Board specifically finds the veteran's 
service medical records and the discharge physical 
examination report, together with the current evidence of 
hypertension, are more probative than the December 1997 VA 
medical opinion, which did not find evidence of hypertension 
at that time.  This is because the December 1997 medical 
examiner did not have the benefit of review of the veteran's 
service medical records, thus, his opinion was not a fully 
informed one.  Moreover, he did not consider the fact that 
the veteran's hypertension may have extant, but been 
controlled with diet and exercise therapy, and was also 
apparently unaware that the veteran had been diagnosed with 
retinopathy, due to hypertension.  Therefore, the only 
medical evidence preponderating against the claim is entitled 
to a very low value of probative weight for these reasons.  

While the RO determined that service connection for 
hypertension was not warranted because hypertension was not 
shown to a compensable degree within a year of service 
retirement, that theory of entitlement is not for application 
in this case.  The fact remains that hypertension was 
diagnosed in service, and confirmed on numerous blood 
pressure readings.  Because hypertension was incurred in 
service, service connection is granted.


ORDER

Entitlement to service connection for hypertension is 
granted.


REMAND

The veteran's claim for heartburn was denied because there 
was no in-service evidence of heartburn.  He is currently 
diagnosed with GERD.  It does not appear that all of the 
available medical evidence has been associated with the 
record.  

Although the veteran's heartburn was not "documented before 
transfer to fleet reserve," the veteran alleges that it has 
gotten worse since his retirement from service, i.e., he had 
some recurrent symptoms of heartburn prior to discharge, 
persistent or recurrent symptoms since discharge, and that 
his current diagnosis of GERD had its date of onset during 
service.  See generally, 38 C.F.R. § 3.159.  In this case, 
the Board finds that the medical evidence from 1997 to 2000 
would be particularly probative to the questions the Board 
must address.  First, the veteran initially filed a claim for 
Vocational Rehabilitation benefits in July 1997.  That rating 
indicates that additional evidence may be associated with his 
Vocational Rehabilitation folder, but those records are not 
currently associated with the claims file.  Therefore, they 
should be obtained.  Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Second, the veteran was transferred to "fleet 
reserve," having at least 20, but less than 30, years of 
active naval service.  Thus, probative treatment records from 
military medical facilities should be sought, for the period 
between 1997 and 2000.  

The veteran is hereby informed that he may submit lay 
statements on his behalf, from people who may have been aware 
of his complaints of heartburn during service, and that he 
should provide VA with any information pertinent to his 
heartburn or GERD claim, including medical evidence showing a 
link between the current GERD diagnosis and service.  See 
38 C.F.R. § 3.303(d).  

Accordingly, the case is REMANDED for:  

1.  Review the claims file and ensure that 
all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) are fully complied with 
and satisfied.  See also 38 C.F.R. § 3.159 
(2003).

2.  The veteran should be requested to 
submit the names, addresses and dates of 
treatment for any health care providers, 
VA or private, who treated him for 
heartburn or GERD from September 1997 to 
November 2000, and from September 2001 to 
the present.  After the veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtained 
records identified by the veteran, a 
written notation to that effect should be 
placed in the file.  The veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, and 
given the opportunity to provide any 
missing records themselves.    

3.  Obtain the veteran's Chapter 31 
vocational rehabilitation folder and 
associate it with the claims folder.

4.  The veteran should next be afforded a 
VA gastrointestinal examination.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The examiner 
should review the record and opine as to 
whether it is as likely as not that any 
current heartburn diagnosis is related to 
service.  

5.  Thereafter, the RO should 
readjudicate the issue on appeal.  The 
RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



